967 A.2d 782 (2009)
407 Md. 669
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND
v.
Jose Expedito GARCIA.
Misc. Docket AG No. 9, September Term, 2008.
Court of Appeals of Maryland.
March 17, 2009.

ORDER
Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773 and the response having been made to the show cause order by *783 Jose Expedito Garcia, the respondent, consenting to an interim suspension until the case is decided on the merits, it is this 17th day of March, 2009
ORDERED, by the Court of Appeals of Maryland, that Jose Expedito Garcia is suspended, effective immediately, from the practice of law in this State subject to further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Jose Expedito Garcia from the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients' Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).